IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JAMES HOWARD HAYES, JR.,                              No. 83151
                                   Appellant,
                               vs.
                                                                            FILED
                 THE STATE OF NEVADA; AND JERRY
                                                                            AUG 2 3 2021
                 HOWELL, WARDEN,
                                   Respondents.                        CLEELIZAH" tEHR
                                                                                    MEOr
                                                                                       0 RT
                                                                       By

                JAMES HOWARD HAYES, JR.,                               No. 83368.'
                                  Appellant,
                              vs.
                THE STATE OF NEVADA; THE STATE
                OF NEVADA DEPARTMENT OF
                CORRECTIONS; AND SOUTHERN
                DESERT CORRECTIONAL CENTER,
                                  Respondents.


                        ORDER ADMINISTRATIVELY CLOSING THE APPEAL
                     IN DOCKET NO. 83368 AND TRANSFERRING DOCUMENTS

                            Docket No. 83368 is a pro se appeal from a district court order
                denying a postconviction petition for a writ of habeas corpus. This case was
                consolidated in district court with district court case number A-19-793315-
                W, which has been docketed in this court in Docket No. 83151. Accordingly,
                the clerk of this court is directed to administratively close the appeal in
                Docket No. 83368 and transfer to Docket No. 83151 all documents filed or
                received in Docket No. 83368.
                            It is so ORDERED.



                                                                                 , C.J.


SUPREME COURT
     OF
   NEVADA
                      cc:   Hon. Monica Trujillo, District Judge
                            James Howard Hayes, Jr.
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
       OP
     NEVADA


(01 1947A   <14011,
                                                           2